UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12911 GRANITE CONSTRUCTION INCORPORATED State of Incorporation: I.R.S. Employer Identification Number: Delaware 77-0239383 Address of principal executive offices: 585 W. Beach Street Watsonville, California 95076 (831) 724-1011 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes ý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of July 26, 2010. Class Outstanding Common Stock, $0.01 par value 38,774,960 shares Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010, December 31, 2009 and June 30, 2009 Condensed Consolidated Statements ofOperations for the Three and Six Months Ended June 30, 2010 and 2009 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 Notes to the Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Reserved Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT 10.1 EXHIBIT 10.2 EXHIBIT 10.3 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 EXHIBIT 101.INS EXHIBIT 101.SCH EXHIBIT 101.CAL EXHIBIT 101.LAB EXHIBIT 101.PRE EXHIBIT 101.DEF 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS GRANITE CONSTRUCTION INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited - in thousands, except share and per share data) June 30, December 31, June 30, ASSETS Current assets Cash and cash equivalents $ $ $ Short-term marketable securities Receivables, net Costs and estimated earnings in excess of billings Inventories Real estate held for development and sale Deferred income taxes Equity in construction joint ventures Other current assets Total current assets Property and equipment, net Long-term marketable securities Investments in affiliates Other noncurrent assets Total assets $ $ $ LIABILITIES AND EQUITY Current liabilities Current maturities of long-term debt $ $ $ Current maturities ofnon-recourse debt Accounts payable Billings in excess of costs and estimated earnings Accrued expenses and other current liabilities Total current liabilities Long-term debt Long-term non-recourse debt Other long-term liabilities Deferred income taxes Commitments and contingencies Equity Preferred stock, $0.01 par value, authorized 3,000,000 shares, none outstanding - - - Common stock, $0.01 par value, authorized 150,000,000 shares; issued and outstanding38,788,581 shares as of June 30, 2010, 38,635,021 shares as of December 31, 2009 and 38,673,034 shares as of June 30, 2009 Additional paid-in capital Retained earnings Total Granite Construction Incorporated shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents GRANITE CONSTRUCTION INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited - in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenue Construction $ Large project construction Construction materials Real estate Total revenue Cost of revenue Construction Large project construction Construction materials Real estate Total cost of revenue Gross profit Selling, general and administrative expenses Gain on sales of property and equipment Operating income (loss) ) Other income (expense) Interest income Interest expense ) Equity in (loss) income of affiliates ) ) Other income, net Total other (expense)income ) ) Income (loss)before provision for (benefit from)income taxes ) Provision for (benefit from)income taxes ) Net (loss) income ) ) Amount attributable to noncontrolling interests ) Net (loss) income attributable to Granite Construction Incorporated $ )
